Case: 1:19-cv-05312 Document #: 56-1 Filed: 01/15/21 Page 1 of 15 PageID #:305




           EXHIBIT A
    Case: 1:19-cv-05312 Document #: 56-1 Filed: 01/15/21 Page 2 of 15 PageID #:306




                             OFFICE OF THE ATTORNEY GENERAL
                                                 STATE OF ILLINOIS

Lisa Madigan
ATJ'ORNE\' GENERAi,



                                                     January 9, 2019



PUBLIC ACCESS OPINION 19-001
(Request for Review 2018 PAC 55193)

FREEDOM OF INFORMATION ACT:
Disclosure of Officer-Worn Body Camera
Footage under the Law Enforcement
Officer-Worn Body Camera Act

Ms. Katie Manifold Baird
Abels & Annes, P.C.
100 North LaSalle Street, Suite 2207
Chicago, Illinois 60602

Ms. Charise Valente
General Counsel
Chicago Police Department
3510 South Michigan Avenue
Chicago, Illinois 60653-1020

Dear Ms. Baird and Ms. Valente:

               This is a binding opinion issued by the Attorney General pursuant to section 9.5(t)
of the Freedom oflnformation Act (FOIA) (5 ILCS 140/9.5(t) (West 2016)). For the reasons
discussed below, this office concludes that the Chicago Police Department (CPD) violated the
requirements ofFOIA by improperly denying the September 18, 2018, FOIA request submitted
by the Abels & Annes law firm for copies of officer-worn body can1era video recordings and
video footage related to a motor vehicle accident.

                                                   BACKGROUND

              On September 18, 2018, Mr. David Abels, on behalf of Abels & Annes, P.C.,
submitted a FOIA request to CPD seeking, among other things, copies of "any and all * * * body
camera video, * * * video recordings and/or video footage from Officer Betiy Mitchell • • •


       500 South Second Street, Springfield, Illinois 62706 • (217) 782-1090 • TTY: (877) 844-5461 • Fax: (217) 782-7046
       100 West Randolph Street, Chicago, Illinois 60601 • (312) 814-3000 • TTY: (800) 964-3013 • Fax: (312) 814-3806
                                                                  (6 on "?Q.6400 • TTY· fR77\ 1,;7,;;_Q1.1.Q • i::<>v• fh 1 sn .:;')Q_hA 1,;:   -�-
      Case: 1:19-cv-05312 Document #: 56-1 Filed: 01/15/21 Page 3 of 15 PageID #:307




· Ms. Katie Manifold Baird
  Ms. Charise Valente
  January 9, 2019
  Page 2


 related to the incident in traffic report R.D. 2018 JB432652[.]" 1 "Further," he stated, "if any
 other officers were present in in relation to the aforementioned incident, I request the same video
 and footage from those officers."2 The caption of Mr. Abels' FOIA request referenced potential
 litigation and identified September 12, 2018, as the "Date ofLoss." 3

                On September 25, 2018, CPD denied this portion of the request pursuant to
 section 7(l)(a) of FOIA (5 ILCS 140/7(l)(a)(West 2017 Supp.), as amended by Public Act 100-
 732, effective August 3, 2018),4 which exempts from disclosure "[i]nformation specifically
 prohibited from disclosure by federal or State law or rules and regulations implementing federal
 or State law." In support of its denial of the disclosure of the requested records under section
 7(l)(a), CPD cited section 10-20(b) of the Law Enforcement Officer-Worn Body Camera Act
 (Body Camera Act) (50 ILCS 706/10-20(b)(West 2016)). 5 On October 4, 2018, Ms. Katie
 Manifold Baird, on behalf of Abels & Annes, P.C., and its client, Mr. Demarcus Peoples,
 submitted a Request for Review to the Public Access Counselor contesting CPD's denial of the
 responsive body camera video footage. 6 Specifically, Ms. Baird's Request for Review states:

                   The recording at issue was made pursuant to a motor vehicle
                   collision[.] * * *As a result of the motor vehicle collision, Mr.
                   Peoples was injured and suffered bodily harm[.]

                   Mr. Peoples is the subject of the encounter at issue. He is a victim
                   in this matter as he sustained bodily harm due to the actions of
                   1
                     FOIA request from David Abels, Abels & Annes, P.C., to Chicago Police Department, Freedom
 oflnformation Officer, Office of Legal Affairs, Unit 114 (September 18, 2017). Mr. Abels' FOIA request attached a
 copy of traffic report R.D. 2018 JB432652. The traffic report indicates that the traffic crash in question occurred on
 September 12, 2018. We have assumed that Mr: Abels' letter dated September I 8, 2017, contained a scrivener's
 error and that the correct date on the letter should have been September 18, 2018.
                  2
                    FOIA request from David Abels, Abels & Annes, P.C., to Chicago Police Department, Freedom
 of Information Officer, Office of Legal Affairs, Unit I I 4 (September I 8, 20 I [8]).

                   FO1A request from David Abels, Abels & Annes, P.C., to Chicago Police Department, Freedom
                   3

 of Information Officer, Office of Legal Affairs, Unit 114 (September I 8, 201 [8]).
                   4
                    Letter from A. Marian, Freedom of Information Act Officer, Chicago Police Department, Office
 of Legal Affairs, Unit 114, to David Abels (September 25, 2018), at I.

                   'Letter from A. Marian, Freedom oflnforrnation Act Officer, Chicago Police Department, Office
 of Legal Affairs, Unit 114, to David Abels (September 25, 2018), at I.

                  'Letter from Katie Manifold Baird, Abels & Annes, P.C., to Public Access Counselor, Office of
 the Attorney General (October 4, 2018).
     Case: 1:19-cv-05312 Document #: 56-1 Filed: 01/15/21 Page 4 of 15 PageID #:308




Ms. Katie Manifold Baird
Ms. Charise Valente
January 9, 2019
Page 3




                       another motorist. Mr. Peoples retained my office as his attorneys
                       and has imbued us with the authority to act on his behalf. [1

                On October 12, 2018, the Public Access Bureau sent a copy of the Request for
Review to CPD. The Public Access Bureau also sent CPD a letter requesting unredacted copies
of the responsive body camera recordings for its confidential review, together with a detailed
explanation of the legal and factual bases for the assertion that the Body Camera Act specifically
prohibits disclosure of the requested recordings. 8 The Public Access Bureau further asked CPD
to " please address the applicability of section 10- 20( b)( 3) [ of the Body Camera Act] ( 50 ILCS
                                           9
706/ 10- 20( b)( 3) ( West 2016))."



                       On October 19, 2018, the Public Access Bureau received the responsive body
camera footage and a written answer from CPD; the answer did not address the applicability of
section 10- 20( 6)( 3). 1° Instead, CPD argued that a body camera recording is not subject to
disclosure pursuant to FOIA unless it is flagged in accordance with section 10- 20( b) of the Body
Camera Act. 11 On that same date, after reviewing CPD' s answer, an Assistant Attorney General
 AAG) in the Public Access Bureau contacted CPD by e- mail and provided CPD with copies of
two non- binding determination letters, wherein this office previously rejected the assertion that
body camera footage must first be flagged in order to be subject to disclosure to the subject or
the subject' s attorney ( Ill. Att' y Gen. PAC Req. Rev. Ltr. 41069 41070, issued July 20, 2016; Ill.
Atty Gen. PAC Req. Rev. Ltr. 46719, issued August 16, 2017). The AAG also asked CPD if the
two determination letters would change its position on the disclosure of the requested records. t2


                        Letter from Katie Manifold Baird, Abels & Annes, P. C., to Public Access Counselor, Office of

the Attorney General ( October 4, 2018), at 2.

                       8Letter from Joshua M. Jones, Deputy Bureau Chief, Public Access Bureau, Office of the Attorney
General, to Charise Valente, General Counsel, Chicago Police Department ( October 12, 2018).


                        Letter from Joshua M. Jones, Deputy Bureau Chief, Public Access Bureau, Office of the Attorney
General, to Charise Valente, General Counsel, Chicago Police Department ( October 12, 2018), at 2.


                       10Letter from Sarah Bown, Freedom of Information Act Officer, Chicago Police Department,
Office of Legal Affairs, Unit 114, to Joshua Jones, Deputy Bureau Chief, Public Access Bureau, Office of the
Attorney General ( October 19, 2018).

                         Letter from Sarah Bown, Freedom of Information Act Officer, Chicago Police Department,
Office of Legal Affairs, Unit 114, to Joshua Jones, Deputy Bureau Chief, Public Access Bureau, Office of the
Attorney General ( October 19, 2018).

                         E- mail from Joshua Jones, Deputy Bureau Chief, Public Access Bureau, Office of the Attorney
General,   to [   Sarah] Bown, [ Peter] Edwards, [Kimberly] Woods, and [ Dana] O' Malley ( October 19, 2018).
     Case: 1:19-cv-05312 Document #: 56-1 Filed: 01/15/21 Page 5 of 15 PageID #:309




Ms. Katie Manifold Baird
Ms. Charise Valente

January 9, 2019
Page 4




                   On October 22, 2018, the Public Access Bureau forwarded to Ms. Baird a copy
of CPD' s written answer and notified her of her opportunity to reply. 13 On October 29, 2018,
Ms. Baird submitted a reply. 14 Ms. Baird' s reply sought to distinguish the provisions in the Body
Camera Act that relate to the destruction of a body camera record from those related to the
disclosure of a body camera record under FOIA. In addition, her reply asserted that by
submitting a FOIA request, her law firm has requested that the records in question be flagged as
involving a complaint or great bodily harm to a person in the recording.

                  On November 14, 2018, CPD informed this office that in consultation with the
City of Chicago' s Department of Law, it had " decided to stand on [ its] initial response." 15
Pursuant to section 9. 5( f) of FOIA, on November 28, 2018, this office extended the time in
which to issue a binding opinion by 30 business days, to January 16, 2019. 16

                                                      ANALYSIS


                 All records in the custody or possession of a public body are presumed to be
open to inspection or copying. Any public body that asserts that a record is exempt from
disclosure has the burden of proving by clear and convincing evidence that it is exempt." 5 ILCS
140/ 1. 2 ( West 2016).


              Section 7. 5( cc) of FOIA and Section 10- 20( b) of the Body Camera Act

                  In its response to the FOIA request, CPD cited section 7( 1)( a), the provision of
FOIA that generally applies to records that are specifically prohibited from disclosure by State
law. However, section 7. 5( cc) of FOIA ( 5 ILCS 140/ 7. 5( cc) ( West 2017 Supp.), as amended by
Public Acts 100- 646, effective July 27, 2018; 100- 863, effective August 14, 2018; 100- 887,
effective August 14, 2018) expressly exempts from inspection and copying "[ r] ecordings made


                   Letter from Joshua M. Jones, Deputy Bureau Chief, Public Access Bureau, Office of the
Attorney General, to Katie Manifold Baird, Abels & Annes, P. C. ( October 22, 2018).

                   Letter from Katie Manifold   Baird, Abels &   Annes, P. C., to Josh Jones, Public Access Counselor,
Office of the Attorney General ( October 29, 2018).

                   E- mail from Dana O' Malley, Assistant General Counsel, Chicago Police Department, Office of
the General Counsel, to Joshua Jones and Sarah H. Bown ( November 14, 2018).


                  16Letter from Joshua M. Jones, Deputy Bureau Chief, Public Access Bureau, Office of the
Attorney General, to Katie Manifold Baird, Abels & Annes, P. C., and Charise Valente, General Counsel,
Chicago Police Department ( November 28, 2018).
       Case: 1:19-cv-05312 Document #: 56-1 Filed: 01/15/21 Page 6 of 15 PageID #:310




Ms. Katie Manifold Baird
Ms. Charise Valente

January 9, 2019
Page 5




under the Law Enforcement Officer -Worn Body Camera Act, except to the extent authorized
under that Act." (
                   Emphasis added.) Thus, the initial inquiry as to whether the recordings in
question are exempt from disclosure necessarily focuses on the provisions of the Body Camera
Act.


                The General Assembly summarized the purpose of the Body Camera Act as
follows:


                Officer -worn body cameras will provide state- of-the-art evidence
                collection and additional opportunities for training and instruction.
                Further, officer -worn body cameras may provide impartial
                evidence and documentation to settle disputes and allegations of
                officer misconduct. Ultimately, the uses of officer -worn body
                cameras will help collect evidence while improving transparency
                and accountability, and strengthening public trust. 50 ILCS
                706/ 10- 5 ( West 2016).


With respect to disclosure of body camera recordings. pursuant to FOIA, section 10- 20( b) of the
Body Camera Act provides:

                         b) Recordings made with the use of an officer -worn body
                camera are not subject to disclosure under the Freedom of
                Information Act, except that:


                                 1) if the subject of the encounter has a reasonable
                        expectation of privacy, at the time of the recording, any
                       recording which is flagged, due to the filing of a complaint,
                       discharge of a firearm, use of force, arrest or detention, or
                       resulting death or body harm, shall be disclosed in
                       accordance with the Freedom of Information Act if:


                                           A) the subject of the encounter captured on
                                the recording is a victim or witness; and

                                           B) the law enforcement agency obtains
                                written permission      of the subject or the subject' s
                                legal representative;


                                2) except as provided in paragraph ( 1) of this
                       subsection (   b), any recording    which   is flagged due to the
   Case: 1:19-cv-05312 Document #: 56-1 Filed: 01/15/21 Page 7 of 15 PageID #:311




Ms. Katie Manifold Baird
Ms. Charise Valente

January 9, 2019
Page 6




                      filing of a complaint, discharge of a firearm, use of force,
                      arrest or detention, or resulting death or bodily harm shall
                      be disclosed in accordance with the Freedom of
                      Information Act; and


                               3) upon request, the law enforcement agency shall
                      disclose, in accordance with the Freedom ofInformation
                      Act, the recording to the subject of the encounter captured
                      on the recording or to the subject's attorney, or the officer
                      or his or her legal representative. ( Emphasis added.)


Section 10- 20( a)( 7) of the Body Camera Act ( 50 ILCS 706/ 10- 20( a)( 7) ( West 2016))
additionally enumerates the grounds for the retention of body camera recordings beyond 90 days:

                       7) Recordings made on officer -worn cameras must be
              retained by the law enforcement agency or by the camera vendor
              used by the agency, on a recording medium for a period of 90
              days.




                              B) Following the 90 -day storage period, any and
                      all recordings made with an officer -worn body camera must
                      be destroyed, unless any encounter captured on the
                      recording has been flagged. An encounter is deemed to be
                      flagged when:


                                       i) a formal or informal complaint has been
                             filed;


                                       ii) the officer discharged his or her firearm
                             or used force during the encounter;

                                     iii) death or great bodily harm occurred to
                             any person in the recording;

                                       iv) the encounter resulted in a detention or
                             an arrest, excluding traffic stops which resulted in
                             only   a minor   traffic offense   or   business   offense;
     Case: 1:19-cv-05312 Document #: 56-1 Filed: 01/15/21 Page 8 of 15 PageID #:312




Ms. Katie Manifold Baird
Ms. Charise Valente

January 9, 2019
Page 7




                                               v) the officer is the subject of an internal
                                      investigation or otherwise being investigated for
                                      possible misconduct;


                                               vi) the supervisor of the officer, prosecutor,

                                      defendant, or court determines that the encounter
                                      has evidentiary value in a criminal prosecution; or

                                              vii) the recording officer requests that the
                                      video be flagged for official purposes related to his
                                      or her official duties.


Section 10- 30 of the Body Camera Act ( 50 ILCS 706/ 10- 30 ( West 2016)) further provides that
body camera recordings " may be used as evidence in any administrative, judicial, legislative, or
disciplinary proceeding."

                 In its response to this office, CPD asserted:


                     Section 10- 20( b) [ of the Body Camera Act] clearly highlights that
                 recordings made with officer -worn body cameras are not subject to
                 disclosure under FOIA unless the recording was " flagged." Under
                     Body Camera Act] Section 10- 20( b), footage is " flagged" due to:
                  1) a formal or informal complaint; ( 2) an officer discharging their
                 weapon or using force during the encounter; ( 3) an arrest or
                 detention; or (4) the encounter resulted in death or great bodily
                 harm. Presently, the traffic accident in question, which was
                 captured by the body camera, was not " flagged." CPD has
                 confirmed with the Bureau of Internal Affairs that no complaints

                 were filed regarding this incident.

                             Thus, CPD correctly responded and is not obliged to
                 disclose the footage. 071


                 In reply, Ms. Baird argued that section 10- 20( a)( 7) of the Body Camera Act " deals
with what footage can and cannot be destroyed following a 90 day retention period. It does not


                      Letter from Sarah Bown, Freedom of Information Act Officer, Chicago Police Department,
Office of Legal Affairs, Unit 114, to Joshua Jones, Deputy Bureau Chief, Public Access Bureau, Office of the
Attorney General (   October 19, 2018).
      Case: 1:19-cv-05312 Document #: 56-1 Filed: 01/15/21 Page 9 of 15 PageID #:313




Ms. Katie Manifold Baird
Ms. Charise Valente
January 9, 2019
Page 8




deal with what footage can and cannot be disclosed pursuant to FOIA." 18 The controlling
provision, she argued, is section 10- 20( b)( 3) of the Body Camera Act ( 50 ILCS 706/ 10- 20( b)( 3)
 West 2016)), because her firm requested the recordings as counsel for the subject of the
recording. In the alternative, she argued that the recordings should be deemed " flagged" because
her client filed a complaint against a motorist and suffered great bodily harm:

                        Mr. Peoples has made a complaint against the at -fault driver for
                        personal injuries stemming from a motor vehicle collision. The
                        CPD is on notice of said complaint through the FOIA request and
                        all subsequent correspondence. Nothing in the statute states who
                        must make the complaint, who the complaint may be made against,
                        or what the complaint must entail to qualify as a " flagged" event.
                        Additionally, Mr. Peoples is a person in the recording and suffered
                        great bodily harm due to the collision at issue. 1191

                        This office agrees that this matter turns on the interpretation of section 10- 20( b)
of   theBody         Camera
                     Act. 50 ILCS 706/ 10- 20( b) ( West 2016). " The primary goal of construing
the meaning of a statute is to ascertain and give effect to the intent of the legislature." Hubble v.
Bi -State Development Agency of Illinois -Missouri Metropolitan District, 238 Ill. 2d 262, 268
 2010).       The language of a statute " is the most reliable indicator of the legislature' s objectives in
enacting a particular law." Alvarez v. Pappas, 229 111. 2d 217, 228 ( 2008). A statute must be
read as a whole.  First American Bank Corp. v. Henry, 239 Ill. 2d 511, 516 ( 2011). There is an
 obligation to avoid a construction which renders a part of the statute superfluous or redundant,

and instead presume that each part of the statute has meaning." People v. Baskerville, 2012 IL
111056, ¶ 25, 963 N. E.2d 898, 905 ( 2012). Further, the presumption is that " the legislature did
not intend to create absurd, inconvenient, or unjust results." People v. Hunter, 2013 IL 114100,
 13, 986 N. E. 2d 1185, 1189 ( 2013).


                        The language of the Body Camera Act does not flatly prohibit the disclosure of all
body camera recordings that have not been flagged. As referenced above, section 10- 20( b)( 3)
expressly states that " upon request, the law enforcement agency shall disclose, in accordance
with the Freedom of Information Act, the recording to the subject of the encounter captured on
the recording or to the subject' s attorney, or the officer or his or her legal representative." If the
General Assembly had intended to limit the disclosure requirements of the Body Camera Act to
flagged footage, it could have said so expressly. It did not. CPD' s interpretation of section 10 -

                          Letter from Katie Manifold Baird, Abels & Annes, P. C., to Josh Jones, Public Access Counselor,
Office of the Attorney General ( October 29, 2018), at 2.

                        19Letter from Katie Manifold Baird, Abels & Annes, P. C., to Josh Jones, Public Access Counselor,
Office     of the
                    Attorney   General ( October 29, 2018),   at   3- 4.
   Case: 1:19-cv-05312 Document #: 56-1 Filed: 01/15/21 Page 10 of 15 PageID #:314




Ms. Katie Manifold Baird
Ms. Charise Valente
January 9, 2019
Page 9




20( b) of the Body Camera Act improperly reads into the statute a limitation not expressed by the
General Assembly.

                   The term " and" at the end of section 10- 20( b)( 2) of the Body Camera comes after
the first two sections, both of which expressly limit the disclosure of body camera recordings to
those that have been flagged for certain purposes. Although principles of statutory construction
generally interpret the term " and" as conjunctive, rather than disjunctive ( see City of Carbondale
v. Bower, 332 Ill. App. 3d 928, 933 ( 5th Dist. 2002)), its meaning is dependent upon its context.
In this context, the absence of any reference to flagging in the third section is significant.
Reading section 10- 20 of the Body Camera Act as a whole, the language of sections 10- 20( b)( 1),
 10- 20( b)( 2), and 10- 20( b)( 3) clearly may be interpreted as providing three alternative exceptions
to the Body Camera Act' s general prohibition against the disclosure of body camera footage
under FOIA, any one of which may be satisfied in order for a body camera recording to be
disclosed. So interpreted, section 10- 20( b)( 3) refers to all body camera recordings regardless of
whether they have been flagged or not.

                   The Illinois Supreme Court has advised that " if reading ' and' in its literal sense
would create an inconsistency in the statute or 'render[ ] the sense of a statutory enactment
dubious,'   we   will   read '   and' as ' or.'"   County of Du Page v. Illinois Labor Relations Board, 231
111. 2d 593, 606 ( 2008) ( quoting John P. Moriarty, Inc. v. Murphy, 387 Ill. 119, 129- 30 ( 1944)).
Reading the term " and" in section 10- 20( b)( 2) of the Body Camera Act in the conjunctive so as
to limit section 10- 20( b)( 3) to recordings flagged under the previous two subsections would
render a portion of section 10- 20( b)( 3) of the Body Camera Act superfluous. If only recordings
that have been " flagged" under the parameters of sections 10- 20( b)( 1) and 10- 20( b)( 2) of the
Body Camera Act were subject to disclosure pursuant to FOIA, then the language in section 10-
20( b)( 3) stating that footage shall be disclosed " to the subject of the encounter captured on the
recording or to the subject' s attorney" would be superfluous with respect to a subject who is a
victim or witness or such a person' s attorney, because those parties would already be permitted
access to the recordings under section 10- 20( b)( 1) or section 10- 20( b)( 2) of the Body Camera
Act. Specifically, if a recording is flagged because of a complaint, discharge of a firearm, use of
force, arrest or detention, or resulting death or bodily harm, then a subject who is a victim or
witness, or the attorney for such a person, has the right to access the footage under section 10-
20( b)( 1) or section 10- 20( b)( 2) of the Body Camera Act even if the subject of the encounter had
a reasonable expectation of privacy at the time of the incident.

                   In contrast, the language " to the subject of the encounter captured on the
recording or to the subject' s attorney" in section 10- 20( b)( 3) of the Body Camera Act is not
rendered superfluous when the statute is construed to mean that the recording shall be disclosed
to the subject or the subject' s attorney in accordance with FOIA regardless of whether it has been
flagged. Additionally,           this   interpretation   gives effect to the   language in   section   10- 20( b)( 3) that
    Case: 1:19-cv-05312 Document #: 56-1 Filed: 01/15/21 Page 11 of 15 PageID #:315




Ms. Katie Manifold Baird
Ms. Charise Valente
January 9, 2019
Page 10




permits "the officer or his or her legal representative[ ]"
                                                            to obtain body camera recordings of
incidents that were not flagged for the reasons listed in sections 10- 20( b)( 1) and 10-
20( b)( 2)—"    the filing of a complaint, discharge of a firearm, use of force, arrest or detention, or
resulting death     or
                        bodily harm." ( Emphasis added.) Notably, section 10- 20( a)( 7)( B) of the Body
Camera Act ( 50 ILCS 706/ 10- 20( a)( 7)( B) ( West 2016)) provides other reasons for a recording to
be flagged, including when " death or great bodily harm occurred to any person in the
recording[.]"     50 ILCS 706/ 10- 20( a)( 7)( B)( iii) (West 2016). Although the full list of
circumstances in which body camera footage is deemed flagged governs with respect to the long-
term retention of body camera footage rather than the circumstances in which body camera
footage must be disclosed, CPD' s interpretation would illogically prohibit a police officer from
obtaining via FOIA a copy of a body camera recording in which the officer suffered great bodily
harm unless the serious injury resulted from the " discharge of a firearm, use of force, [ or] arrest
or detention." The same would be true for a subject of a body camera recording. The more
reasonable, harmonious construction of section 10- 20( b)( 3) of the Body Camera Act is that both
a subject of the recording and the officer, and their legal representatives, may obtain the
recording in accordance with FOIA, regardless of whether or why it has been flagged. This
reading is also consistent with the purpose of the Body Camera Act of "improving transparency
and accountability, and strengthening public trust." 50 ILCS 706/ 10- 5 ( West 2016). Therefore,
it has been adopted by this office.

                   In this instance, this office' s review confirmed that Mr. Peoples is a subject of the
responsive
               body     camera   recordings.   He is   represented
                                                                     by   Abels &   Annes, P. C., and the firm
requested the recordings for use on his behalf. Section 10- 20( b)( 3) of the Body Camera Act
requires the disclosure of body camera footage to a subjects attorney pursuant to FOIA. 20
Accordingly, this office concludes that CPD has not sustained its burden of demonstrating by
clear and convincing evidence that the body camera recordings requested
                                                                              by the Abels &                    Annes
law firm are exempt from disclosure pursuant to sections 7( 1)( a) or 7. 5( cc) of FOIA.

                                       FINDINGS AND CONCLUSIONS


                  After full examination and giving due consideration to the available information,
the Public Access Counselor' s review, and the applicable law, the Attorney General finds that:
                   1)    On September      18, 2018, Mr. David Abels,        on   behalf   of   Abels &   Annes, P. C.,
submitted a FOIA request to CPD seeking, among other things, copies of body camera
recordings related to a September 12, 2018, motor vehicle collision.


                 20Because this conclusion is dispositive, this office will not analyze Ms. Baird' s argument that Mr.
Peoples' complaint requires the recordings to be deemed flagged under sections 10- 20( b)( 1) and I0 -20( b)( 2) of the
Body Camera Act.
   Case: 1:19-cv-05312 Document #: 56-1 Filed: 01/15/21 Page 12 of 15 PageID #:316




Ms. Katie Manifold Baird
Ms. Charise Valente
January 9, 2019
Page 11




              2) On September 25, 2018, CPD denied the portion of Mr. Abels' request seeking
body camera recordings, citing section 7( 1)( a) of FOIA in connection with section 10- 20( b) of
the Law Enforcement Officer -Worn Body Camera Act.

                3)   On October 4, 2018, the Public Access Bureau received a Request for Review
from Ms. Katie Manifold     Baird,   on   behalf   of   Abels & Annes, P. C., and its client, Mr. Demarcus
Peoples, contesting CPD' s denial of the responsive body camera recordings. The Request for
Review was timely filed and otherwise complies with the requirements of section 9. 5( a) of FOIA
 5 ILCS 140/ 9. 5( a) ( West 2016)).


             4) On October 12, 2018, the Public Access Bureau sent a copy of the Request for
Review to CPD and asked it to provide copies of the withheld body camera recordings for this
office' s confidential review. This office also asked CPD to provide a detailed explanation of the
factual and legal bases for the assertion that the Body Camera Act specifically prohibits
disclosure of the recordings.


               5) On October 19, 2018, this office received copies of the body camera
recordings together with CPD' s written answer, in which CPD argued that body camera footage
is not subject to disclosure pursuant to FOIA unless it is flagged for one of the reasons listed in
sections 10- 20( b)( 1) and 10- 20( b)( 2) of the Body Camera Act.

               6) On October 22, 2018, the Public Access Bureau forwarded a copy of CPD' s
written answer to Ms. Baird and notified her of her opportunity to reply.

                7) On October 29, 2018, Ms. Baird submitted a reply to CPD' s answer.

                8) On November 28, 2018, this office extended the time within which to issue a
binding opinion by 30 business days, to January 16, 2019, pursuant to section 9. 5( f) of FOIA.
Therefore, the Attorney General may properly issue a binding opinion with respect to this matter.

                9) Although CPD cited the more general section 7( 1)( a) of FOIA, section 7. 5( cc)
of FOIA expressly exempts from disclosure "[ r] ecordings made under the Law Enforcement
Officer -Worn Body Camera Act, except to the extent authorized under that Act." .,

                10) Section 10- 20( b) of the Body Camera Act provides a series of exceptions to
the Body Camera Act' s general prohibition against the disclosure of body camera recordings
under FOIA, any one of which may be satisfied in order for a body camera recording to be
disclosed.
      Case: 1:19-cv-05312 Document #: 56-1 Filed: 01/15/21 Page 13 of 15 PageID #:317




Ms. Katie Manifold Baird
Ms. Charise Valente

January 9, 2019
Page 12




                    11) Section 10- 20( b)( 3) of the Body Camera Act provides that a law enforcement
agency such as CPD " shall disclose, in accordance with the Freedom of Information Act, the
recording to the subject of the encounter captured on the recording or to the subject' s attorney, or
the officer or his or her legal representative."


                    12) Section 10- 20( b) does not specify that only " flagged" recordings are subject
to disclosure to the subject of the encounter captured on the recordings or to the subject' s
attorney, or the officer or his or her legal representative. Construing section 10- 20( b)( 3) of the
Body Camera Act as being limited to certain flagged recordings based on the preceding sections
of the statute would improperly read into the statute a limitation not expressed by the General
Assembly and render a portion of section 10- 20( b)( 3) superfluous. Construing section 10-
20( b)( 3) of the Body Camera Act as permitting both the subject of the recording and the officer,
and their legal representatives, to obtain the footage in accordance with FOIA, regardless of
whether it has been flagged, would render no part of the statute superfluous and would be
harmonious with the remainder of the statute. Accordingly, the latter construction must be
adopted.




                    13) It is undisputed that Mr. Peoples is a subject of the body camera recordings at
issue   and that   he is   represented
                                          by   Abels & Annes, P. C. The firm requested the recordings on

his behalf. Under section 10- 20( b)( 3) of the Body Camera Act, the recordings are subject to
disclosure to Abels & Annes, P. C.


                   Therefore, it is the opinion of the Attorney General that CPD' s denial of the body
camera     recordings      responsive    to the Abels &    Annes law firm's Freedom of Information Act
request violated the requirements of FOIA. Accordingly, CPD is directed to take immediate and
appropriate action to comply with this opinion by disclosing to Mr. Abels and Ms. Baird copies
of the responsive body camera recordings, after " remov[ ing] identification of any person that
appears on the recording[ s] and is not the officer, a subject of the encounter, or directly involved
in the encounter."         50 ILCS 706/ 10- 20( b) ( West 2016).


                   This opinion shall be considered a final decision of an administrative agency for
the purposes of administrative           review under the Administrative         Review Law.        735 ILCS 5/ 3- 101
et
     seq. ( West 2016).      An   aggrieved party    may   obtain   judicial   review   of   the decision   by filing   a
      Case: 1:19-cv-05312 Document #: 56-1 Filed: 01/15/21 Page 14 of 15 PageID #:318




Ms. Katie Manifold Baird
Ms. Charise Valente
January 9, 2019
Page 13




complaint for administrative review in the Circuit Court of Cook or Sangamon County within 35
days   of   the   date   of this   decision naming the
                                         Attorney General of Illinois, Abels & Annes, P. C.,
Mr. David Abels, and Ms. Katie Manifold Baird as defendants. See 5 ILCS 140/ 11. 5 ( West
2016).


                                                         Very truly yours,

                                                         LISA MADIGAN
                                                         ATTORNEY      GENERAL


                                                                             NIS




                                                                                       alar
                                                By:          t4sriser
                                                         Michael J. Luke
                                                         Counsel to the   Attorney   General


cc:      Ms. Sarah Bown
         Freedom of Information Act Officer
         Chicago Police Department
         Office of Legal Affairs, Unit 114
         3510 South Michigan Avenue
         Chicago, Illinois 60653
   Case: 1:19-cv-05312 Document #: 56-1 Filed: 01/15/21 Page 15 of 15 PageID #:319




                                    CERTIFICATE OF SERVICE



                 Sarah L. Pratt, Public Access Counselor, hereby certifies that she has served a

copy of the foregoing Binding Opinion ( Public Access Opinion 19- 001) upon:

                              Ms. Katie Manifold Baird
                              Abels &   Annes, P. C.
                              100 North LaSalle Street, Suite 2207
                              Chicago, Illinois 60602
                              katie@abelsannes. com


                              Ms. Charise Valente
                              General Counsel
                              Chicago Police Department
                              3510 South Michigan Avenue
                              Chicago, Illinois 60653- 1020
                              pacola@chicagopolice.     org


                              Ms. Sarah Bown
                              Freedom of Information Act Officer
                              Chicago Police Department
                              Office of Legal Affairs, Unit 114
                              3510 South Michigan Avenue
                              Chicago, Illinois 60653
                              sarah. bown@chicagopolice. org


by causing a true copy thereof to be sent electronically to the addresses as listed above and by

causing to be mailed a true copy thereof in correctly addressed, prepaid envelopes to be

deposited in the United States mail at Springfield, Illinois on January 9, 2019.




                                                          SARAH L. PRATT
                                                                                    or
                                                          Public Access Counselor




SARAH L. PRATT
Public Access Counselor
Office of the Attorney General
500 South Second Street
Springfield, Illinois 62701
217) 557- 0548
